DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
The abstract of the disclosure is objected to because it uses some legal phraseology and it does not describe the disclosure recited in the claims of this continuation application.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities:  “without a check, based on a picture order count (POC)” should be:  “without a check[,] based on a picture order count (POC)” as found in the specification as filed in paragraph [0191] or paragraph [0221] of (US 2022/0094957). Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 4, 7, 9, 12 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 4, 7, 9, 12 and 14 is/are rejected based of the following undiscernible phraseology: “to perform skipping the reference picture in a searching of the pair of the forward and the backward reference pictures, in response to detection…” should be (for claims 2, 7 and 12) “when searching for the pair of the forward and backward reference pictures, the reference picture marked as a Long Term Reference Picture (LTRP) is skipped” or (for claims 4, 9 and 14) “when searching for the pair of the forward and backward reference pictures, the reference picture associated with a weighted prediction is skipped”.  The Examiner will interpret that the reference picture will be skipped in response to detecting a mark (claims 2, 7 and 12) or weighted prediction (claims 4, 9, 14) associated with the reference picture while searching for the pair of the forward or backward reference pictures. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-9 and 11-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12  of copending Application No. 17/503,777 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in the disclosures are not patentable. Both the decoder and encoder methods, apparatuses and non-transitory computer-readable mediums storing code to carry out the methods of decoding and encoding are inverse variants of each other typically taught together in a reference such as Park et al., (US 2022/0116623).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Co-pending application 17/503,777
Instant application 17/494,486
1. A method for video decoding, comprising: 
decoding, by processing circuitry, prediction information of a current block in a current picture from a coded video bitstream, the prediction information being indicative of a symmetric motion vector difference mode for bi-prediction from a pair of forward and backward reference pictures; 
excluding a reference picture from being in the pair of forward and backward reference pictures without a check, based on a picture order count (POC) of the reference picture; 
determining a first reference block for the current block in the forward reference picture and a second reference block for the current block in the backward reference picture; and 
reconstructing, by the processing circuitry, at least a sample of the current block according to the first reference block and the second reference block.
1. A method for video encoding, comprising: 

encoding, by processing circuitry, prediction information of a current block in a current picture into a coded video bitstream, the prediction information being indicative of a symmetric motion vector difference (SMVD) mode for bi-prediction from a pair of forward and backward reference pictures; 

excluding a reference picture from being in the pair of the forward and the backward reference pictures without a check, based on a picture order count (POC) of the reference picture; 
determining a first reference block for the current block in the forward reference picture and a second reference block for the current block in the backward reference picture; and 

reconstructing, by the processing circuitry, at least a sample of the current block according to the first reference block and the second reference block.
2. The method of claim 1, further comprising: skipping the reference picture in a searching of the pair of forward and backward reference pictures, in response to a detection of a long term reference picture (LTRP) mark associated with the reference picture.
2. The method of claim 1, further comprising skipping the reference picture in a searching of the pair of the forward and the backward reference pictures, in response to detection of a long-term reference picture (LTRP) mark associated with the reference picture.
3. The method of claim 1, further comprising: assigning, to the reference picture, a calculated picture order count with a default POC distance to the current picture, in response to a detection of a long term reference picture (LTRP) mark associated with the reference picture.
3. The method of claim 1, further comprising assigning, to the reference picture, a calculated POC with a default POC distance to the current picture- in response to detection of a long-term reference picture (LTRP) mark associated with the reference picture.
4. The method of claim 1, further comprising: skipping the reference picture in a searching of the pair of forward and backward reference pictures, in response to a detection that the reference picture is associated with a weighted prediction.
4. The method of claim 1, further comprising: skipping the reference picture in a searching of the pair of forward and backward reference pictures, in response to a detection that the reference picture is associated with a weighted prediction.
9. A non-transitory computer-readable medium having stored thereon a computer program for video coding, the computer program, when executed, configured to cause processing circuitry to: decode prediction information of a current block in a current picture from a coded video bitstream, the prediction information being indicative of a symmetric motion vector difference mode for bi-prediction from a pair of forward and backward reference pictures; 
exclude a reference picture from being in the pair of forward and backward reference pictures without a check, based on a picture order count (POC) of the reference picture; 
determine, a first reference block for the current block in the forward reference picture and a second reference block for the current block in the backward reference picture; and 
reconstruct at least a sample of the current block according to the first reference block and the second reference block.
6. A non-transitory computer-readable medium storing program instructions that, when executed by processing circuitry, cause the processing circuitry to perform a method for video encoding, comprising: encoding prediction information of a current block in a current picture into a coded video bitstream, the prediction information being indicative of a symmetric motion vector difference (SMVD) mode for bi-prediction from a pair of forward and backward reference pictures; 
excluding a reference picture from being in the pair of the forward and the backward reference pictures without a check, based on a picture order count (POC) of the reference picture; 
determining a first reference block for the current block in the forward reference picture and a second reference block for the current block in the backward reference picture; and 

reconstructing at least a sample of the current block according to the first reference block and the second reference block.
10. The computer-readable medium of claim 9, wherein the computer program, when executed, is further configured to cause the processing circuitry to skip the reference picture in a searching of the pair of forward and backward reference pictures, in response to a detection of a long term reference picture (LTRP) mark associated with the reference picture.
7. The computer-readable medium of claim 6, wherein the program instructions further cause the processing circuitry to perform skipping the reference picture in a searching of the pair of the forward and the backward reference pictures, in response to detection of a long- term reference picture (LTRP) mark associated with the reference picture.
11. The computer readable medium of claim 9, wherein the computer program, when executed, is further configured to cause the processing circuitry to assign, to the reference picture, a calculated picture order count with a default POC distance to the current picture, in response to a detection of a long term reference picture (LTRP) mark associated with the reference picture.
8. The computer-readable medium of claim 6, wherein the program instructions further cause the processing circuitry to perform assigning, to the reference picture, a calculated POC with a default POC distance to the current picture, in response to detection of a long-term reference picture (LTRP) mark associated with the reference picture.
12. The computer-readable medium of claim 9, wherein the computer program, when executed, is further configured to cause the processing circuitry to skip the reference picture in a searching of the pair of forward and backward reference pictures, in response to a detection that the reference picture is associated with a weighted prediction.
9. The computer-readable medium of claim 6, wherein the program instructions further cause the processing circuitry to perform skipping the reference picture in a searching of the pair of the forward and the backward reference pictures, in response to detection that the reference picture is associated with a weighted prediction.
5. An apparatus for video decoding, comprising: 
processing circuitry configured to decode prediction information of a current block in a current picture from a coded video bitstream, the prediction information being indicative of a symmetric motion vector difference mode for bi-prediction from a pair of forward and backward reference pictures; 
exclude a reference picture from being in the pair of forward and backward reference pictures without a check, based on a picture order count (POC) of the reference picture; 
determine, a first reference block for the current block in the forward reference picture and a second reference block for the current block in the backward reference picture; and 
reconstruct at least a sample of the current block according to the first reference block and the second reference block.
11. An apparatus for video encoding, comprising: 
processing circuitry configured to encode prediction information of a current block in a current picture into a coded video bitstream, the prediction information being indicative of a symmetric motion vector difference (SMVD) mode for bi-prediction from a pair of forward and backward reference pictures; 
exclude a reference picture from being in the pair of the forward and the backward reference pictures without a check, based on a picture order count (POC) of the reference picture; 
determine a first reference block for the current block in the forward reference picture and a second reference block for the current block in the backward reference picture and 

reconstruct, at least a sample of the current block according to the first reference block and the second reference block.
6. The apparatus of claim 5, wherein the processing circuitry is further configured to skip the reference picture in a searching of the pair of forward and backward reference pictures, in response to a detection of a long term reference picture (LTRP) mark associated with the reference picture.
12. The apparatus of claim 11, wherein the processing circuitry is further configured to skip the reference picture in a searching of the pair of the forward and the backward reference pictures, in response to detection of a long-term reference picture (LTRP) mark associated with the reference picture.
7. The apparatus of claim 5, wherein the processing circuitry is further configured to assign, to the reference picture, a calculated picture order count with a default POC distance to the current picture, 
in response to a detection of a long term reference picture (LTRP) mark associated with the reference picture.
13. The apparatus of claim 11, wherein the processing circuitry is further configured to skip the reference picture in a searching of the pair of the forward and the backward reference pictures, 
in response to detection of a long-term reference picture (LTRP) mark associated with the reference picture.
8. The apparatus of claim 5, wherein the processing circuitry is further configured to skip the reference picture in a searching of the pair of forward and backward reference pictures, in response to a detection that the reference picture is associated with a weighted prediction.
14. The apparatus of claim 11, wherein the processing circuitry is further configured to skip the reference picture in a searching of the pair of forward and backward reference pictures, in response to a detection that the reference picture is associated with a weighted prediction.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2, 5-7, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al., (US 2022/0116623).

Regarding claim 1: Park teaches a method for video encoding [¶0001 teaches: The present document is related to an image coding method and apparatus.], comprising: 
encoding, by processing circuitry, prediction information of a current block in a current picture into a coded video bitstream, the prediction information being indicative of a symmetric motion vector difference (SMVD) mode for bi-prediction from a pair of forward and backward reference pictures [¶0173 teaches: flag information (ex. symmetric MVD flag information or sym_ mvd_flag syntax element) indicating whether to apply symmetric MVD may be signaled, and when the value of the flag information is 1, the decoding apparatus may determine that symmetric MVD is applied to the current block.]; 
excluding a reference picture from being in the pair of the forward and the backward reference pictures without a check, based on a picture order count (POC) of the reference picture [¶0174 teaches: only if the first POC difference and the second POC difference are the same, a value of refidxL0 indicating the first reference picture may be derived as a value of refidxL0 of the current block and a value of refidxLl indicating the second reference picture may be derived as a value of refidxLl of the current block (i.e. second reference picture excluded)]; 
determining a first reference block for the current block in the forward reference picture and a second reference block for the current block in the backward reference picture [¶0119 teaches: The reference picture list L0 may include pictures that are earlier in output order than the current picture as reference pictures, and the reference picture list L1 may include pictures that are later in the output order than the current picture. The previous pictures may be called forward (reference) pictures, and the subsequent pictures may be called reverse (reference) pictures.]; and 
reconstructing, by the processing circuitry, at least a sample of the current block according to the first reference block and the second reference block [¶0128 teaches: generate a reconstructed picture (including the reconstructed samples and the reconstructed block) based on the reference samples and the residual samples.].

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Park teaches further comprising skipping the reference picture in a searching of the pair of the forward and the backward reference pictures, in response to detection of a long-term reference picture (LTRP) mark associated with the reference picture [¶0205 teaches: In one embodiment according to FIG. 12, MVD may not be derived in all cases of referencing a long-term reference picture. That is, when at least one L0 and L1 reference picture is a long-term reference picture, MVD is set to 0, and MVD can be derived only when a short-term reference picture is included.].

3. The method of claim 1, further comprising assigning, to the reference picture, a calculated POC with a default POC distance to the current picture-in response to detection of a long-term reference picture (LTRP) mark associated with the reference picture.

4. The method of claim 1 further comprising skipping the reference picture in a searching of the pair of the forward and the backward reference pictures, in response to detection that the reference picture is associated with a weighted prediction. . 

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 1.
In addition, Park teaches further comprising encoding, into the coded video bitstream, syntax elements for performing decoding in the SMVD mode [¶0010 teaches: According to an embodiment of the present document, a method and a device for signaling an SMVD flag are provided.].

Regarding claim 6: the claim is merely a non-transitory computer-readable medium storing program instructions that when executed by processing circuitry, cause the processing circuitry to perform a method for video encoding, and that method is described in claim 1. Park describes such a non-transitory computer-readable medium [a computer-readable digital storage medium in which encoded video/image information, generated according to the video/image encoding method disclosed in at least one of the embodiments of the present document, is stored, ¶0017]. Therefore, the rejection of claim 1 applies equally to this claim.

Regarding claim 7: the claim is merely a non-transitory computer-readable medium storing program instructions that when executed by processing circuitry, cause the processing circuitry to perform a method for video encoding, and that method is described in claim 2. Park describes such a non-transitory computer-readable medium [a computer-readable digital storage medium in which encoded video/image information, generated according to the video/image encoding method disclosed in at least one of the embodiments of the present document, is stored, ¶0017]. Therefore, the rejection of claim 2 applies equally to this claim.

Regarding claim 10: the claim is merely a non-transitory computer-readable medium storing program instructions that when executed by processing circuitry, cause the processing circuitry to perform a method for video encoding, and that method is described in claim 5. Park describes such a non-transitory computer-readable medium [a computer-readable digital storage medium in which encoded video/image information, generated according to the video/image encoding method disclosed in at least one of the embodiments of the present document, is stored, ¶0017]. Therefore, the rejection of claim 5 applies equally to this claim.

Regarding claim 11: the claim is merely an apparatus for video encoding carrying out the method recited in claim 1. Park teaches an apparatus [The present document is related to an image coding method and apparatus. ¶0001]. Therefore, the rejection of claim 1 applies equally to this claim.

Regarding claim 12: the claim is merely an apparatus for video encoding carrying out the method recited in claim 2. Park teaches an apparatus [The present document is related to an image coding method and apparatus. ¶0001]. Therefore, the rejection of claim 2 applies equally to this claim.

Regarding claim 15: the claim is merely an apparatus for video encoding carrying out the method recited in claim 5. Park teaches an apparatus [The present document is related to an image coding method and apparatus. ¶0001]. Therefore, the rejection of claim 5 applies equally to this claim.

Allowable Subject Matter
Claims 3, 8 and 13 are objected to as being dependent upon a rejected base claim and rejected under nonstatutory double patenting, but would be allowable with a Terminal Disclaimer and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Part of the subject matter of these claims was found allowable because assignment of a default Pictor Order Count (POC) based on detection of a long-term reference picture (LTRP) mark associated with a reference picture is narrow and specific and was not found in an extensive search of the prior art.

Claims 4, 9 and 14 are objected to as being dependent upon a rejected base claim,  rejected under nonstatutory double patenting and §112(b), but would be allowable with a Terminal Disclaimer and if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the §112(b) rejection.
Part of the subject matter of these claims was found allowable because skipping a reference picture associated with a weighted prediction when searching for a pair of forward and backward reference pictures is narrow and specific and was not found in an extensive search of the prior art.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Hannuksela, (US 2015/0078456) teaches an independently coded reference picture set where the syntax structure includes up to three loops iterating over different types of reference pictures; short-term reference pictures with lower POC value than a current picture, short-term reference pictures with higher POC value than a current picture and long-term reference pictures. Each loop entry specifies a picture to be marked as "used for reference". 
Karczewicz et al., (US 2018/0278949) teaches constraining decoder-side derived motion vector information;
Park et al., (US 2022/0109828) teaches inter prediction-based image coding;
Lim et al., (US 2020/0413040) teaches video coding deriving initial motion information of a current block from motion information of a neighboring block; and
Zhang et al., (US 2019/0149838) teaches affine motion vector prediction in video coding.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARNIE A MATT/            Primary Examiner, Art Unit 2485